Citation Nr: 0818115	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  05-22 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for diabetic 
retinopathy as secondary to service-connected type II 
diabetes mellitus.  

4.  Entitlement to service connection for stomach problems as 
secondary to service-connected type II diabetes mellitus.  

5.  Entitlement to service connection for depression as 
secondary to service-connected type II diabetes mellitus.  

6.  Entitlement to service connection for hypertension as 
secondary to service-connected type II diabetes mellitus.  

7.  Entitlement to service connection for hepatitis B as 
secondary to service-connected type II diabetes mellitus.  

8.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities as secondary to service-
connected type II diabetes mellitus.  

9.  Entitlement to service connection for erectile 
dysfunction as secondary to service-connected type II 
diabetes mellitus.  

10.  Entitlement to service connection for blisters of the 
feet as secondary to service-connected type II diabetes 
mellitus.  

11.  Entitlement to service connection for sores and cysts as 
secondary to service-connected type II diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1966 to 
December 1967 and from March 1973 to August 1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, in October 2004 and May 2006, which denied the 
above claims.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the veteran's claims at this time would be 
premature.  The veteran has requested a hearing before a 
member of the Board.  See February 2007 VA Form 9; January 
2008 VA Form 119.  An April 2008 letter from the RO informed 
him that a video-conference hearing had been scheduled for 
May 21, 2008.  A VA Form 21-4138 received at the Board on the 
scheduled hearing date indicates that the veteran wanted to 
reschedule his Board hearing due to medical concerns.  On May 
22, 2008, the Board granted the veteran's motion to 
reschedule under the provisions of 38 C.F.R. § 20.704 (2007).  
Therefore, to ensure full compliance with due process 
requirements, a remand is required to schedule the veteran 
for a Board hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a video-
conference hearing at the RO before a 
Veterans Law Judge, in accordance with 
applicable law.  A copy of the notice 
scheduling the hearing should be placed 
in the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

